Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Ramon Madrid, M.D.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-1260
Decision No. CR3090

Date: January 27, 2014

DECISION

Wisconsin Physicians Service Insurance Corporation (WPS), an administrative contractor
acting on behalf of the Centers for Medicare & Medicaid Services (CMS), determined
that Petitioner’s effective date of enrollment in the Medicare program was December 7,
2012, with a retrospective billing period starting on November 7, 2012. Petitioner
disputed this determination. For the reasons stated below, I affirm WPS’s determination.

I. Background and Procedural History

Petitioner, Ramon Madrid, M.D.., is a physician located in Michigan and is one of the
owners of Cardinal Home Physicians, PLLC (Cardinal). In 2012, prior to creating
Cardinal, Petitioner had a business relationship with Advanced Care Medical Center and
A2Z Precise Medical Billing. Petitioner came to believe that Advance Care Medical
Center and A2Z Precise Medical Billing were engaged in fraud when Petitioner did not
receive reimbursement for the services he provided to patients while he was associated
with those businesses. As a result, Petitioner decided to establish Cardinal. CMS Exhibit
(Ex.) 4, at 1-3.

In October 2012, Cardinal obtained an Employer Identification Number from the Internal
Revenue Service and filed Articles of Organization with the Michigan Department of
Licensing and Regulatory Affairs, and, in November 2012, received a National Provider
Identifier. CMS Ex. 6, at 11-13; Petitioner (P.) Exs. 3-5. On November 19, 2012,
Petitioner signed a Medicare enrollment application (Form CMS-855]), but did not
submit it to WPS until December 6, 2012. CMS Ex. 1, at 11; P. Ex. 1, at 10; P. Brief
(Br.) at 2. WPS received Petitioner’s enrollment application on December, 7, 2012.
CMS Ex. 2, at 1.

In a March 28, 2013 initial determination, WPS acknowledged receipt of Petitioner’s
enrollment application on December 7, 2012, and approved that application with an
effective Medicare billing date of November 7, 2012. CMS Ex. 3, at 1. Petitioner
requested reconsideration of the initial determination and sought an effective Medicare
billing date of June 1, 2012. CMS Ex. 4, at 1. In a reconsidered determination, WPS
upheld the initial determination. CMS Ex. 5, at 2. Petitioner filed a request for hearing,
and I was assigned to hear and decide this case.

In response to an Acknowledgment and Pre-hearing Order (Order) that I issued, CMS
filed a brief and six exhibits as its pre-hearing exchange. Petitioner failed to timely file
its brief and proposed exhibits as required by my Order. I issued an Order to Show Cause
to Petitioner on January 6, 2014, and Petitioner timely filed a response.

IL. Decision on the Written Record

In response to the Order to Show Cause, Petitioner provided a reason for his failure to file
his pre-hearing exchange. Further, Petitioner filed his brief and seven proposed exhibits.
Therefore, I will not dismiss Petitioner’s hearing request and will adjudicate this case on
its merits.

In their pre-hearing exchanges, both parties affirmatively stated that they do not have any
witnesses to offer in this case. From these statements, I conclude that both parties waive
the right to provide oral testimony at an in-person hearing. See 42 C.F.R. § 498.66(a)(1),
(b)(2). Therefore, I issue this decision based on the written record. See Order §{j 8-11.

Neither party objected to any of the parties’ proposed exhibits. See Order §/ 7. Therefore,
I admit CMS Exs. 1-6 and P. Exs. 1-7 into the record. See 42 C.F.R. § 498.66(d).

III. Issue
Whether CMS had a legitimate basis for establishing December 7, 2013, as the effective

date of Petitioner’s Medicare billing privileges and November 7, 2013, as the beginning
of Petitioner’s retrospective billing period.
IV. Findings of Fact, Conclusions of Law, and Analysis’

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers.” 42 U.S.C. §§ 1302, 1395cc(j). Under the Secretary’s regulations, a provider
or supplier that seeks billing privileges under the Medicare program must “submit
enrollment information on the applicable enrollment application. Once the provider or
supplier successfully completes the enrollment process . . . CMS enrolls the provider or
supplier into the Medicare program.” 42 C.F.R. § 424.510(a). CMS then establishes an
effective date for billing privileges under the requirements stated in 42 C.F.R.

§ 424.520(d) and may permit limited retroactive billing under 42 C.F.R. § 424.521.

1. WPS received Petitioner’s completed and signed Medicare enrollment
application on December 7, 2012.

Petitioner signed a Medicare enrollment application, Form CMS-855I1, on November 19,
2012, and, after a delay, sent the application to WPS by overnight delivery so it would be
delivered to WPS on December 7, 2012. CMS Ex. 1, at 11; P. Ex. 1, at 10; P. Br. at 2.
Petitioner and CMS agree that the date of receipt of the application was December 7,
2012. CMS Exs. 1, at 1; 2, at 1; 3, at 1; 4, at 2. Therefore, I find that WPS received
Petitioner’s Medicare enrollment application on December 7, 2012.

2. The date of receipt of Petitioner’s Medicare enrollment application
that was approved is the effective date of Medicare billing privileges
for Petitioner.

On May 28, 2013, WPS approved Petitioner’s Medicare enrollment application. CMS
Ex. 3. WPS indicated that it received Petitioner’s Medicare enrollment application on
December 7, 2012. CMS Ex. 3, at 1. WPS then set November 7, 2012, as Petitioner’s
“effective date,” noting that this date was 30 days prior to the date WPS received
Petitioner’s enrollment application. CMS Ex. 3, at 1.

The relevant regulation concerning the effective date of Medicare billing privileges
states:

' My findings of fact and conclusions of law are set forth in italics and bold font.

> Petitioner, as a physician, is considered a “supplier” for purposes of the Act and the
regulations. See 42 U.S.C. §§ 1395x(d), 1395x(u); see also 42 C.F.R. § 498.2. A
“supplier” furnishes services under Medicare and the term applies to physicians or other
practitioners that are not included within the definition of the phrase “provider of
services.” 42 U.S.C. § 1395x(d); 42 C.F.R. § 400.202.
The effective date for billing privileges for physicians, nonphysician
practitioners, and physician and nonphysician practitioner organizations is
the later of the date of filing of a Medicare enrollment application that was
subsequently approved by a Medicare contractor or the date an enrolled
physician or nonphysician practitioner first began furnishing services at a
new practice location.

42 C.F.R. § 424.520(d) (emphasis added). The “date of filing” is the date that the
Medicare contractor “receives” a signed provider enrollment application that the
Medicare contractor is able to process to approval. 73 Fed. Reg. 69,726, 69,769 (Nov.
19, 2008); see also Caroline Lott Douglas, PA, DAB CR2406, at 5-7 (2011); Rizwan
Sadiq, M.D., DAB CR2401, at 5 (2011).> Because WPS received an application from
Petitioner on December 7, 2012, that it was ultimately able to approve, I conclude that the
effective date for Petitioner’s Medicare billing privileges is December 7, 2012.

3. WPS’s reference to an “effective billing date” means the date
Petitioner’s retrospective billing period begins.

Under the regulations set forth below, CMS may permit limited retrospective billing if
a physician meets all program requirements.

Physicians, nonphysician practitioners and physician and nonphysician
practitioner organizations may retrospectively bill for services when a
physician or nonphysician practitioner or a physician or a nonphysician
practitioner organization have met all program requirements, including
State licensure requirements, and services were provided at the enrolled
practice location for up to—

(1) 30 days prior to their effective date if circumstances precluded
enrollment in advance of providing services to Medicare beneficiaries, or

(2) 90 days [in certain emergencies not applicable to this case.]
42 CFR. § 424.521(a).

In its initial determination, WPS erroneously characterized the beginning of the
retrospective billing period to be the effective date. CMS Ex. 3, at 1. This conclusion is
based on reading WPS’s initial determination consistently with the regulation quoted
above. See Jorge M. Ballesteros, DAB CR2067, at 2 (2010) (“CMS apparently sets
enrollment effective dates 30 days prior to the date of application, which is what the

> Administrative decisions cited in this decision are accessible on the internet at:
http://www.hhs.gov/dab/decisions/index.html.
Medicare contractor did here.”’). Therefore, I interpret WPS’s determination to mean that
the “effective billing date” is the beginning of the retrospective billing period. Sadiq,
DAB CR2401, at 5-6.

Accordingly, in the present matter, the earliest effective date for retrospective billing
privileges that Petitioner could be granted is 30 days prior to December 7, 2012. Thus,
WPS granted Petitioner the maximum permissible retrospective billing period and
permitted Petitioner to bill for services provided from November 7, 2012. Therefore, I
conclude that WPS granted Petitioner retrospective billing privileges consistent with the
requirements in 42 C.F.R. § 424.521.

4. I cannot provide Petitioner with equitable relief.

Petitioner seeks retroactive Medicare billing privileges back to June 1, 2012, because he
claims that he was the victim of a Medicare fraud scheme perpetrated by Advance Care
Medical Center and A2Z Precise Medical Billing. P. Br. at 1-2; CMS Ex. 4, at 1-3.
Petitioner provides documentation in order to show that Petitioner provided services for
Medicare beneficiaries for which he has been unable to receive payment from Medicare.
P. Exs. 2, 7. Petitioner asserts that representatives from the Office of the Inspector
General and the “Medicare Hotline” suggested that Petitioner request retroactive
Medicare billing privileges back to June 1, 2012. P. Br. at 2; CMS Ex. 4, at 2-3.

As indicated above, WPS provided Petitioner with the most favorable retroactive
Medicare billing date that the regulations allow. Despite what representatives from the
Office of the Inspector General or the Medicare Hotline told Petitioner, WPS could not
provide Petitioner with retroactive Medicare billing privileges back to June 1, 2012. To
the extent that Petitioner requests that I consider the equities of his situation to grant
retrospective billing, I am unable to do so since I cannot grant equitable relief or an
exemption to the regulations discussed above. See US Ultrasound, DAB No. 2302, at 8
(2010); 18661CPayday.com, L.L.C., DAB No. 2289, at 14 (2009).

V. Conclusion

For the reasons explained above, I affirm WPS’s determination that Petitioner’s effective
date for Medicare billing privileges is December 7, 2012, and that his retrospective
billing date is November 7, 2012.

/s/
Scott Anderson
Administrative Law Judge
